Aegis Value Fund, Inc. 485BPOS effective 12/28/09 Exhibit 99(j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Aegis Value Fund, Inc. and to the use of our report dated October 21, 2009 on the Aegis Value Fund, Inc.’s financial statements and financial highlights.Such financial statements and financial highlights appear in the 2009 Annual Report to Shareholders that is incorporated by reference into the Statement of Additional Information. Briggs, Bunting & Dougherty, LLP Philadelphia, Pennsylvania
